Holmes, J.
This case is disposed of by the recent decision
in Greves v. Shaw, ante, 205, except so far as the Boston and Albany Railroad stock is concerned. That railroad company is a corporation formed by the consolidation of Massachusetts and New York corporations, and owning tracks in Massachusetts and New York. Much the greater part of the property and the more powerful of the consolidated corporations, being also the original bearer of the present corporate name, belonged to the former State, and, in view of the facts and the language of the consolidating statutes, if the corporation were to be attributed only to one State, that State would be Massachusetts. Pennsylvania Railroad v. St. Louis, Alton, & Terre Haute Railroad, 118 U. S. 290, 296. But it seems to us enough to say that so long as the rail*378road holds a Massachusetts charter, so long can Massachusetts prescribe the payment of this tax as a condition of the right to succeed to stock issued under that charter. It does not matter that there is also a New York charter, and that, as things are now, stock issued under one is also stock under the other. The fact that it is so is a privilege granted by the two States reciprocally. But whenever either State has an interest in distinguishing between the two franchises, it has a right to do so. See Ohio & Mississippi Railroad v. Wheeler, 1 Black, 286, 297; Memphis & Charleston Railroad v. Alabama, 107 U. S. 581, 585; Clark v. Barnard, 108 U. S. 436, 451, 452; Nashua & Lowell Railroad v. Boston & Lowell Railroad, 136 U. S. 356, 379, 380; Martin v. Baltimore & Ohio Railroad, 151 U. S. 673, 677; St. Louis & San Francisco Railway v. James, 161 U. S. 545: Central Pacific Railroad v. California, 162 U. S. 91. The fact that all rights are represented by one certificate might possibly create difficulties as to apportionment where important fractions of the property were in different States, but it would not affect the principle. Quincy Railroad Bridge Co. v. Adams, 88 Ill. 615, 619 et seq. Ohio & Mississippi Railroad v. Weber, 96 Ill. 443.

Decree affirmed.